DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I: claims 1-13,16-18 in the reply filed on 06DEC2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 line(s) 6 sets forth the limitation “mixed-liquid”, which preferably may be corrected to - - mixed liquid - -. Please also be consistent with formatting throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13,16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 19-20 sets forth the limitation “out of the upper end and the lower end of the partition member;”. It appears that “and” should be corrected to “or”, because fluid is flowing out of only one of the ends, not both.
Regarding the claims, they appear to be a literal translation into English from a foreign document and are replete with confusing terminology. For example “introduction part” could be simplified to - - inlet - - and “lead-out part” could be simplified to - - outlet - - .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAGAWA (JP 2015009218).
Regarding claim 1, MIYAGAWA teaches a mixer settler solvent extractor (title, Figs.; see translation) including a phase separator (abstract) comprising:
a main body container (Fig. 1 #1) that defines a storage space;
a partition member (Fig. 1 #4,10) disposed inside the main body container so as to partition the storage space into a plurality of spaces arranged horizontally, the plurality of spaces including a mutual contact space (annotated Fig. 1), and a phase separation space (annotated Fig. 1);
a mixed-liquid introduction part (Fig. 1 #6,7) where mixed liquid flows from an introduction end (annotated Fig. 1) through the mutual contact space toward a discharge end that is an end opposite to the introduction end;
a first lead-out part (Fig. 1 #6’); and
a second lead-out part (Fig. 1 #7’); and,
wherein the storage space is formed with a discharge-side circulation flow path (annotated Fig. 1) that allows the liquid discharged from the discharge end to transfer to the phase separation space, and an introduction-side circulation flow path (annotated Fig. 1) that allows a liquid to be introduced into the mutual contact space through the introduction end.
Annotated Fig. 1

    PNG
    media_image1.png
    781
    1300
    media_image1.png
    Greyscale

Regarding claim 2, MIYAGAWA teaches the partition member has a cylindrical  shape extending vertically and enclosing the mutual contact space and defines the phase separation space between an outer peripheral surface of the partition member and the main body container (see Figs. 2a,2b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218).
Regarding claim 3, MIYAGAWA teaches the lower end of the partition member is located above a container bottom surface (Fig. 1). MIYAGAWA does not teach the location of the first lead-out part is between the lower end of the partition member and the container bottom surface; however, it is obvious to one having ordinary skill in the art to modify the first lead-out part in such a location so as to optimize and ensure that the heavy phase with minimal amount of light phase is directed towards the outlet.
Regarding claim 4, MIYAGAWA teaches the upper end of the partition member is located below a container top surface of the container (Fig. 1). MIYAGAWA does not teach the location of the second lead-out part is between the upper end of the partition member and the container top surface; however, it is obvious to one having ordinary skill in the art to modify the second lead-out part in such a location so as to optimize and ensure that the light phase with minimal amount of heavy phase is directed towards the outlet.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218) in view of MCGEHEE (US 20190218462).
Regarding claim 5, MIYAGAWA does not teach a circulation-promoting-fluid introduction part (recycle). However, MCGEHEE teaches a contactor and separation apparatus and process of using same (title, Figs.) including a recycle line (Fig. 1 #41). One having ordinary skill in the art would understand a recycle stream to be standard as improving the extraction efficiency. 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of MIYAGAWA with a recycle stream of MCGEHEE in order to improve efficiency as is known in the art. The references are combinable, because they are in the same technological environment of extraction. See MPEP 2141 III (A) and (G).
Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218) in view of REMAN (US 2601674).
Regarding claims 5-7, MIYAGAWA does not teach a mixed-liquid supply device or a circulation-promoting-fluid introduction part and supply device. However, REMAN teaches liquid contact apparatus with rotating disks (title, Figs.) including a feed pump (e.g. Fig. 4 #10), a recycle line (e.g. Fig. 4 #16,18), and a supply device (Fig. 4 #14) as is known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of MIYAGAWA with a feed pump, recycle line, and supply device of REMAN in order to pressurize/move the feed stream and improve extraction efficiency as is known in the art. The references are combinable, because they are in the same technological environment of extraction. See MPEP 2141 III (A) and (G).
Regarding claims 8-9, MIYAGAWA teaches the introduction end of the partition member is the lower end of the partition member (Fig. 1). Note that REMAN teaches recycle of both phases (Fig. 4 #16,18).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218) in view of REMAN (US 2601674) and FAHR (US 1861156).
Regarding claim 10, MIYAGAWA does not teach a gas supply device or a gas outlet. However, FAHR teaches an apparatus for the separation of finely divided substances (title, Figs.) including a gas inlet (P2/left C/L35-42) into a narrow cylindrical vessel (Fig. 1 #b) for accumulating foam, which removes suspended, emulsified, or otherwise impurities and precipitates (P1/Left C/L4-6; P1/right C/L57-66). While FAHR teaches a gas “inlet” (Fig. 1 #k; which is just a pipe) at the top of the mantle vessel (Fig. 1 #k), one having ordinary skill in the art would recognize that it may also be used as a gas outlet for the purpose of controlling the amount of gas in the vessel and thus also the formation of foam.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of MIYAGAWA with a gas inlet and a gas outlet of FAHR in order to remove impurities. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218) in view of REMAN (US 2601674) and BAER (US 3769207).
Regarding claims 11-12, MIYAGAWA does not teach the introduction end of the partition member is the upper end of the partition member. However, BAER teaches a process of separation of emulsified or dispersed matter from water (title, Figs.) comprising:
a partition member (e.g. Fig. 1 #1) disposed inside a main body container; and,
introduction end of the partition member is the upper end of the partition member. BAER teaches the inlet shaft provides for constant circulation (C3/L42-44), which provides of a rapid and reliable separation of solids (C1/L42-44).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of MIYAGAWA with introduction end of the partition member is the upper end of BAER in order to remove separations. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Note that REMAN teaches recycle of both phases (Fig. 4 #16,18).
Claim(s) 6,13,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGAWA (JP 2015009218) in view of ERNT (US 9994962).
Regarding claims 6,13, MIYAGAWA does not teach the mixed liquid supply device includes an extractor. However, ERNT teaches a solvent extraction and stripping system (title, Figs.) comprising mixed liquid supply device includes an extractor (Fig. 1,1A #14A), which is connected to a phase separator (Fig. 1 #100A). ERNT teaches the extractor is a micro dispersion device, which significantly improves the mass transfer and efficiency (C5/L13-20). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of MIYAGAWA with an extractor of ERNT in order to improve the mass transfer and efficiency. The references are combinable, because they are in the same technological environment of extraction. See MPEP 2141 III (A) and (G).
Regarding claim 16, MIYAGAWA teaches the partition member has a cylindrical  shape extending vertically and enclosing the mutual contact space and defines the phase separation space between an outer peripheral surface of the partition member and the main body container (see Fig. 2a1b).
Regarding claim 17, MIYAGAWA teaches the lower end of the partition member is located above a container bottom surface (Fig. 1). MIYAGAWA does not teach the location of the first lead-out part is between the lower end of the partition member and the container bottom surface; however, it is obvious to one having ordinary skill in the art to modify the first lead-out part in such a location so as to optimize and ensure that the heavy phase with minimal amount of light phase is directed towards the outlet.
Regarding claim 18, MIYAGAWA teaches the upper end of the partition member is located below a container top surface of the container (Fig. 1). MIYAGAWA does not teach the location of the second lead-out part is between the upper end of the partition member and the container top surface; however, it is obvious to one having ordinary skill in the art to modify the second lead-out part in such a location so as to optimize and ensure that the light phase with minimal amount of heavy phase is directed towards the outlet.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777